03/24/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0111

                       Supreme Court Cause No. DA 21-0111




JADA KU,
                  Plaintiff and Appellant,          ORDER GRANTING
                                                  APPELLEE’S MOTION TO
-vs-                                             CONSOLIDATE MEDIATION
                                                          AND
GREAT FALLS PUBLIC LIBRARY,                         APPOINTMENT OF
                                                       MEDIATOR
                   Defendant and Appellee.



       Pursuant to Appellant’s Motion to Consolidate, this appeal being subject to

M.R.App.P. 7; the parties having failed to jointly and timely select a mediator under

M.R.App.P. 7(4)(c); and good cause shown:

       IT IS HEREBY ORDERED that Appellee’s motion is GRANTED. This case

and the case of Jada Ku v. Great Falls Public Schools, Case Number DA 21-0095

are hereby consolidated for purposes of the Rule 7 mediation process.

       IT IS FURTHER ORDERED that J. David Slovak, is hereby appointed to

conduct the consolidated mediation of this case and Case Number DA 21-0095.

       IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.

7(5)(d) shall run from the date of this order.
DATED this ___ day of March, 2021.

                            __________________________________




                               2


                                                       Electronically signed by:
                                                             Mike McGrath
                                                Chief Justice, Montana Supreme Court
                                                            March 24 2021